Citation Nr: 0938649	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1966 to December 
1969, from April 1980 to July 1980, from August 2001 to 
November 2001, with additional service in the Army Reserves.  
The Veteran reportedly returned to active service in January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran's claim for service connection for lumbar 
degenerative disc disease was granted in an August 2009 RO 
decision.  As this is considered a full grant of the benefit 
sought, this issue is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's hearing loss disability has been manifested 
by a Level I hearing acuity bilaterally throughout the 
duration of the period on appeal.

2.  The Veteran's left ankle does not manifest marked 
limitation of movement.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).

The criteria for an initial rating in excess of 10 percent 
disabling for the residuals of fracture of the left ankle are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records dated from May 2003 to December 2003 and 
August 2007 to November 2008.  The RO obtained VA treatment 
records dated from May 2003 to April 2005.  The Veteran was 
afforded a VA compensation and pension (C&P) examination for 
his ankle in July 2003 and November 2008 and for hearing loss 
in November 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

The Veteran was granted service connection for bilateral 
hearing loss in an August 2003 rating decision.  The 
Veteran's hearing loss was given a noncompensable rating 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, which 
provides for rating of hearing impairment.  The Veteran 
appeals this rating and contends that his current hearing 
loss is more severe than contemplated by a noncompensable 
rating.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by pure tone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d). 



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination:

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.



Table VIa
Numeric designation of hearing impairment based only on 
puretone threshold average: 

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100):

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The Veteran had an audiology exam in May 2003.  The results, 
in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
20
50
20
LEFT
10
5
10
55
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and I in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100. 

The Veteran had another audiology exam in April 2005.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
30
70
34
LEFT
10
15
10
55
23

No speech audiometry tests were conducted at this time.  

Applying the Veteran's findings to Table VIa results in a 
numeric designation of I in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and I in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100.

The Veteran again had an audiology exam in July 2007.  The 
results, in puretone thresholds, in decibels, are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
30
70
33
LEFT
20
20
15
65
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and I in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100.

The Veteran was afforded a C&P examination to assess the 
severity of his hearing loss disability in November 2008.  
The results, in puretone thresholds, in decibels, are as 
follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
20
55
21
LEFT
10
10
15
60
24

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Applying the Veteran's findings to Table VI results in a 
numeric designation of I in the right ear and I in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation of I in the left ear and I in the right ear 
requires the assignment of a 0 percent evaluation under 
Diagnostic Code 6100.

As illustrated above, applying the numerical values from the 
audiological examinations in the record to the tables 
outlined in 38 C.F.R. § 4.85 reveals that the Veteran has not 
met the criteria for a compensable rating at any point during 
the claims period.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
As the criteria for a compensable rating have clearly not 
been met, a higher evaluation is denied.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand of this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Ankle

The Veteran's left ankle is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271. 
 Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  See 38 
C.F.R. §§ 4.20, 4.27.  In this case, the RO has determined 
that the diagnostic code most analogous to the Veteran's 
residuals of a left ankle fracture is DC 5271, which pertains 
to limited motion of the ankle.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.

Turning to the relevant evidence of record, it is noted that 
the Veteran had a VA (QTC contract) examination in July 2003.  
At that time the Veteran's ankle appeared normal and range of 
motion tests revealed motion within normal limits with 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  
The examiner did not note pain at any point during the range 
of motion test.  The Veteran's ankle was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  An x-ray revealed degenerative arthritic 
changes.  The Veteran was diagnosed with arthritis of the 
left ankle.  The examiner found that the Veteran's ankle 
caused him to limit running, climbing, and kneeling.

The Veteran was afforded a VA examination in November 2008.  
At this time he was diagnosed with degenerative joint disease 
of the left ankle.  The Veteran reported that his ankle 
swells up and locks on him frequently.  He can walk three to 
eight miles, but cannot walk more due to pain in his ankle 
and back.  The Veteran stated ankle pain affected his work 
because he could not walk on inclines in the Pentagon.  He 
reported daily aching pain in the left ankle and stiffness 
every morning with a cramping pain.  At its worst, the 
Veteran described the pain as a 5 out of 10.  At this level 
of pain, which occurs every one or two weeks, the Veteran is 
unable to climb stairs. 

Upon examination the ankle appeared normal.  The Veteran was 
afforded a range of motion test which showed dorsiflexion to 
20 degrees and plantar flexion to 40 degrees.  (The Board 
notes that the examiner reported the Veteran's range of 
motion as 40 degrees dorsiflexion and 20 degrees plantar 
flexion.  However, as normal range of motion for the ankle 
only allows for dorsiflexion of 20 degrees and because the 
examiner stated that all other aspects of the Veteran's ankle 
and motion were normal, the Board finds that the examiner's 
misstatement is apparent and that the Veteran's actual range 
of motion is as stated in this opinion.)

The examiner went on to state that the Veteran did not have 
further limitation of motion with repetitive use or weakened 
movement against resistance.  The examiner stated the Veteran 
did not have increased limitation due to flare ups and had a 
normal gait in the office setting.  The Veteran did not use 
or require assistive devices for ambulation.

The Veteran was also afforded an x-ray which revealed that 
the Veteran's ankle did not have an acute fracture or 
dislocation.  The ankle mortise was intact.  Soft tissues 
surrounding the ankle were unremarkable.  A small plantar 
calcaneal enthesophyte was present at the time of the x-ray.  

In light of the evidence, the Veteran is not entitled to a 
rating in excess of 10 percent disabling for the residuals of 
his left ankle fracture.  The Veteran's current disability is 
adequately rated by the current rating.  There is no 
indication that the Veteran has marked limitation of motion, 
losing only 5 degrees on plantar flexion.  Additionally, the 
Veteran's ability to walk three to eight miles on his ankle 
seems to suggest that the ankle functions properly and thus 
the rating for the pain which occurs during that act is most 
appropriate.  The Veteran's current rating adequately 
accounts for that pain.  See DeLuca, 8 Vet. App. at 206-7 
(1995).  As such, the Veteran's current rating of 10 percent 
is appropriate and his claim for an increase is denied.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a fracture of the left ankle is 
denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


